FILED
                           NOT FOR PUBLICATION                              DEC 17 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALLSTATE INSURANCE COMPANY;                      No. 13-17030
ALLSTATE PROPERTY & CASUALTY
INSURANCE COMPANY; ALLSTATE                      D.C. No. 2:08-cv-00369-JCM-
INDEMNITY CO.,                                   GWF

              Plaintiffs - Appellees,
                                                 MEMORANDUM*
 v.

OBTEEN N. NASSIRI, D.C.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                     Argued and Submitted December 9, 2015
                            San Francisco, California

Before: O’SCANNLAIN, SILVERMAN, and BEA, Circuit Judges.

      Obteen Nassiri appeals the jury’s award of compensatory damages on

Allstate’s claims of fraud and racketeering under federal and state law. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      First, there was no error in admitting the testimony of Allstate’s damages

witness, Aaron Patterson. Patterson was qualified to testify on the subject of how

Allstate calculated settlement values in claims affected by fraud, based upon the

knowledge and experience he gained working such cases at Allstate. The district

court did not abuse its discretion in admitting such testimony without first holding

a Daubert hearing. See Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998,

1018 (9th Cir. 2004).

      Second, Allstate’s calculation of damages was not impermissibly

speculative. The testimony of Patterson and Dr. Craig Little explained in detail

how Allstate reviewed the relevant files to identify improper medical charges and

the method through which it calculated how such inflated charges affected the final

settlement amounts that Allstate paid. Such evidence provided a sufficient

foundation upon which the jury could reasonably determine the extent to which

Nassiri’s practices damaged Allstate. See Harper v. City of Los Angeles, 533 F.3d

1010, 1028 (9th Cir. 2008) (“We . . . afford substantial deference to a jury’s

finding of the appropriate amount of damages. Unless the amount is grossly

excessive or monstrous, clearly not supported by the evidence, or based only on

speculation or guesswork, we uphold the jury’s award.” (internal quotation marks

and citation omitted)); see also Pac. Shores Props., LLC v. City of Newport Beach,


                                          2
730 F.3d 1142, 1170–71 (9th Cir. 2013) (“Where the tort itself is of such a nature

as to preclude the ascertainment of the amount of damages with certainty . . . it will

be enough if the evidence show the extent of the damages as a matter of just and

reasonable inference, although the result be only approximate.” (internal quotation

marks omitted)).

      Finally, Nassiri may not challenge the denial of his motion for summary

judgment on the issue of the statute of limitations now that such issue has been

resolved by the jury at trial. See Ortiz v. Jordan, 562 U.S. 180, 183–84, 191–92

(2011).

      AFFIRMED.




                                          3